MEMORANDUM **
Furqan Zafar, a native and citizen of Pakistan, petitions for review of the Board of Immigration Appeals’ affirmance of an Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We lack jurisdiction to review the determination that petitioner did not meet the *726one-year deadline and did not qualify for an exception to the deadline for filing his asylum application. See Ramadan v. Gonzales, 427 F.3d 1218, 1221-22 (9th Cir. 2005). We dismiss the petition on this claim.
We have jurisdiction under 8 U.S.C. § 1252 over petitioner’s withholding of removal claim. We review for substantial evidence and may reverse only if the evidence compels a contrary conclusion. Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000). We deny the petition on this claim.
Substantial evidence supports the IJ’s denial of petitioner’s withholding of removal claim because he did not show that it was more likely than not that he would be persecuted if returned to Pakistan. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003).
Petitioner failed to raise his CAT claim in his opening brief and therefore waived this claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.